Citation Nr: 0925807	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-02 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon 
the need for regular aid and attendance or on account of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1943 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August and 
November 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
entitlement to the benefit currently sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks additional special monthly compensation 
based upon his need for the regular aid and attendance of 
another person.  The evidentiary record reflects that the 
Veteran is essentially homebound, confined to a wheelchair, 
and requires assistance with activities of daily living such 
as bathing, dressing, and using the toilet.  However, in 
describing the current level of this Veteran's overall 
impairment, the Veteran and his medical providers include a 
number of nonservice-connected conditions.  See, e.g., 
Private medical opinion, November 2008 (referencing 
nonservice-connected back deformity); VA Form 9, January 2008 
(referencing nonservice-connected shoulder and elbow 
conditions).   

As the Board must base its decision regarding special monthly 
compensation upon the need created by service-connected 
disability alone, the Board is unable to make an accurate 
assessment as the record stands.  Furthermore, VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  As such, a VA examination for aid and attendance is 
required.  

The examiner is also asked to opine whether, in addition to 
anatomical loss of the left foot, the Veteran's service-
connected disabilities of the right lower extremity are so 
severe as to constitute loss of use of the right foot.  Loss 
of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63 (2008).

In addition, VA treatment records reflect that an "aid and 
attendance form" was completed by a VA physician for this 
Veteran on February 19, 2009.  The content of this document 
is presumed to be directly relevant to the issue on appeal, 
but the form is not included in the claims file.  This 
document, or in the absence thereof, a description of the 
physician's findings in a treatment notation addendum, must 
be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran from 
February 2009 forward, specifically to 
include a copy of the aid and 
attendance form described in the 
February 19, 2009 VA treatment note.  
If such form cannot be located, an 
addendum by Dr. GH describing her 
findings regarding aid and attendance 
on that date should be requested.  

2.  Schedule the Veteran for a VA aid and 
attendance examination to determine the 
level of impairment caused by the 
Veteran's service-connected disabilities.  
The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review.  All necessary 
studies and tests must be conducted. 

The examiner is specifically asked to:
(a) Opine whether the Veteran's is 
permanently bedridden due to his service-
connected disabilities;
(b) Opine whether, in addition to 
anatomical loss of the left foot, the 
Veteran's service-connected disabilities 
of the right lower extremity are so 
severe as to constitute loss of use of 
the right foot.  Loss of use of a foot 
will be held to exist when no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of election 
below knee with use of a suitable 
prosthetic appliance.  The determination 
will be made on the basis of the actual 
remaining function, whether the acts of 
balance, propulsion, etc., could be 
accomplished equally well by an 
amputation stump prosthesis.  38 C.F.R. 
§§ 3.350(a)(2)(i), 4.63 (2008); 
(c) Opine whether, due solely to his 
service-connected disabilities, the 
Veteran is so helpless as to need the 
regular aid and attendance of another 
person based upon the following 
considerations:
		i. inability to dress or undress;
		ii. inability to keep himself 
ordinarily clean and presentable;
		iii. frequent need of adjustment of 
any special prosthetic or orthopedic 
appliances which by reason of  the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.);
		iv. inability to feed himself due to 
extreme weakness;
		v. inability to attend to the wants 
of nature; 
		vi. incapacity to protect himself 
from hazards or dangers incident to his 
daily environment.  		

3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

